2020 IL App (2d) 180473
                                  No. 2-18-0473
                         Opinion filed November 10, 2020
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Stephenson County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 17-CM-626
                                       )
CHRISTOPHER D. ALLEN,                  ) Honorable
                                       ) James M. Hauser,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices McLaren and Bridges concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Christopher D. Allen, appeals his conviction of domestic battery (insulting or

provoking contact) (720 ILCS 5/12-3.2(a)(2) (West 2018)). He contends that the State failed to

prove that A.R., the victim, was a “ ‘Family or household member[ ]’ ” of his, as required under

section 12-0.1 of the Criminal Code of 2012 (Code) (720 ILCS 5/12-0.1 (West 2018)) for a

conviction of domestic battery. Specifically, he contends that, because his relationship with A.R.

was primarily sexual, and not “romantic,” they were not in “a dating or engagement relationship”

under section 12-0.1, which defines “ ‘Family or household members’ ” to include “persons who

have or have had a dating or engagement relationship” (720 ILCS 5/12-0.1 (West 2018)). We

disagree. We here clarify that, when we held in People v. Young, 362 Ill. App. 3d 843, 851 (2005),
2020 IL App (2d) 180473


that a “dating relationship” is, “at a minimum, an established relationship with a significant

romantic focus,” we meant the word “romantic” in a broad sense that encompasses both

relationships that are “romantic” in a conventional sense and those that are mainly sexual. We hold

that defendant’s relationship with A.R. met Young’s definition of a dating relationship. We thus

affirm his conviction.

¶2                                     I. BACKGROUND

¶3     Defendant was charged by complaint with one count of domestic battery (bodily harm)

(720 ILCS 5/12-3.2(a)(1) (West 2018)) and one count of domestic battery (insulting or provoking

contact) (720 ILCS 5/12-3.2(a)(2) (West 2018)). Both counts charged that, on August 20, 2018,

defendant choked A.R., his “girlfriend.”

¶4     The only matter at issue in this appeal is whether the State adequately proved that defendant

and A.R. were in a “dating relationship” under section 12.01 of the Code, and thus that A.R. was

a “family or household member” of defendant’s, as required for a domestic battery conviction.

(720 ILCS 5/12-0.1 (West 2018)).

¶5     At defendant’s jury trial, A.R. testified that she and defendant had been dating for about

eight months as of August 20, 2018. However, their relationship was “on and off,” and he would

sometimes ignore her for two weeks at a time. She viewed herself as “romantically involved” with

defendant. She and defendant had been seeing each other roughly every other day just before the

incident. They had been out on “actual date[s]” a “couple [of] times,” to Olive Garden and Union

Dairy, but they “mostly just s[a]t at [defendant’s] house and order[ed] in, [and] watch[ed] movies.”

The two had a sexual relationship, and A.R. loved defendant.

¶6     Defendant also testified about their relationship. He agreed that they had gone out to Olive

Garden. However, the entirety of their relationship was having sex. “We didn’t get along. Like,



                                               -2-
2020 IL App (2d) 180473


she literally would come down, we would have sex, and she would go home.” He did not consider

them to be dating. In his view, to be dating meant being boyfriend and girlfriend. He was not

A.R.’s boyfriend; someone else was her boyfriend, and defendant was seeing “multiple” other

women. A.R. “wanted a deeper relationship,” but he “didn’t want one because *** [he] didn’t feel

like [he] was in a place to be in a relationship at the time.” He “wasn’t looking for a girlfriend”;

A.R. “understood that and acted as if she respected it, but [the court case] is the outcome of it.”

She contacted him multiple times after the incident.

¶7     The jury found defendant guilty of domestic battery (insulting or provoking contact) but

not guilty of domestic battery (bodily harm). The court sentenced defendant to 2 years’ probation,

including 10 days in jail. Defendant timely appealed.

¶8                                        II. ANALYSIS

¶9     On appeal, defendant argues that the State failed to establish that he and A.R. were in a

“dating relationship” under the meaning of that term in section 12-0.1 of the Code. He contends

that Illinois courts have concluded that a “dating relationship” must be a “serious courtship,” which

is a relationship with a “significant romantic focus” and a shared expectation of growth. He

contends that the State failed to adequately show that his relationship with A.R. had any of those

characteristics and that we should thus reduce his conviction to one for simple battery.

¶ 10   We review the sufficiency of the evidence under the standard of Jackson v. Virginia, 443

U.S. 307 (1979), as adopted by People v. Collins, 106 Ill. 2d 237 (1985): when a reviewing court

decides a challenge to the sufficiency of the evidence, “ ‘the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in

original.) Collins, 106 Ill. 2d at 261 (quoting Jackson, 443 U.S. at 319). “[W]here the finding of



                                                -3-
2020 IL App (2d) 180473


guilt depends on eyewitness testimony, a reviewing court must decide whether, in light of the

record, a fact finder could reasonably accept the testimony as true beyond a reasonable doubt.”

People v. Cunningham, 212 Ill. 2d 274, 279 (2004). However, “[i]n conducting this inquiry, the

reviewing court must not retry the defendant.” Cunningham, 212 Ill. 2d at 279-80. “Testimony

may be found insufficient under the Jackson standard, but only where the record evidence compels

the conclusion that no reasonable person could accept it beyond a reasonable doubt.” Cunningham,

212 Ill. 2d at 280. Although we must accord great deference to the fact finder’s decision to accept

testimony and must view the evidence in the light most favorable to the prosecution, the fact

finder’s decision is not conclusive. Cunningham, 212 Ill. 2d at 280. Nevertheless, the properly

admitted statements of a single witness, if positive and credible, are sufficient to support a

conviction, even though the defendant contradicts those statements. See People v. Siguenza-Brito,

235 Ill. 2d 213, 228 (2009).

¶ 11   Taking the evidence here in the light most favorable to the prosecution, we may assume

that A.R.’s testimony was convincing and that defendant’s testimony was not, at least to the extent

that it was unfavorable to the State. Thus, the question on appeal is whether A.R.’s testimony—

that she loved defendant and believed that they were romantically involved, that she and defendant

had been dating off and on for eight months and had a sexual relationship, and that they got

together regularly to watch movies at his house—was sufficient to establish that she and defendant

had a dating relationship. We conclude that it was.

¶ 12   A person commits the offense of domestic battery if he or she knowingly and without legal

justification causes bodily harm to any family or household member or makes physical contact of

an insulting or provoking nature with any family or household member. 720 ILCS 5/12-3.2(a)

(West 2018). As we noted, section 12-0.1 of the Code defines “ ‘Family or household members’ ”



                                               -4-
2020 IL App (2d) 180473


as including “persons who have or have had a dating or engagement relationship.” 720 ILCS 5/12-

0.1 (West 2018). That section adds that “neither a casual acquaintanceship nor ordinary

fraternization between 2 individuals in business or social contexts shall be deemed to constitute a

dating relationship.” 720 ILCS 5/12-0.1 (West 2018).

¶ 13   Defendant asks us to follow People v. Howard, 2012 IL App (3d) 100925, to conclude that,

because his relationship with A.R. was primarily physical, and not romantic, they were not in a

dating relationship and that he thus could not be guilty of domestic battery. We disagree. As we

explain below (infra ¶¶ 20-23), Howard is distinguishable and, more critically, when the Howard

court contrasted “physical” and “romantic” relationships, it misread the relevant precedent—our

own opinion in Young, 362 Ill. App. 3d 843. We agree with the dissent in Howard, which

concluded that the majority’s analysis of what constitutes a “dating relationship” excludes far too

many relationships. Howard, 2012 IL App (3d) 100925, ¶ 18 (Schmidt, P.J., dissenting).

¶ 14   We also reject defendant’s urging to adopt the definition of a dating relationship applied in

the California case of Oriola v. Thaler, 100 Cal. Rptr. 2d 822, 832-33 (Ct. App. 2000):

       “a social relationship between two individuals who have or have had a reciprocally

       amorous and increasingly exclusive interest in one another, and shared expectation of the

       growth of that mutual interest, that has endured for such a length of time and stimulated

       such frequent interactions that the relationship cannot be deemed to have been casual.”

In Young, we relied heavily on our analysis in Alison C. v. Westcott, 343 Ill. App. 3d 648 (2003),

a case under the Illinois Domestic Violence Act of 1986 (Act) (750 ILCS 60/101 et seq. (West

2002)). In Alison C., we in turn drew on Oriola and quoted Oriola’s definition with approval.

Alison C., 343 Ill. App. 3d at 652-53. However, we did not adopt Oriola’s definition in Alison C.,

and we decline to do so here. The Oriola definition is both cumbersome and entirely impractical.



                                               -5-
2020 IL App (2d) 180473


Furthermore, the language that entered our case law from Oriola by way of Alison C. has proven

to be misleading—as exemplified in Howard—and we think that it is useful to clarify our meaning.

¶ 15   In Alison C., we addressed the meaning of “dating relationship” in deciding whether the

plaintiff was a family or household member of the defendant’s and so entitled to an order of

protection under the Act. Section 103(6) of the Act (750 ILCS 60/103(6) (West 2002)) defines

“ ‘Family or household members’ ” in the same terms as does section 12-0.1 of the Code. The

defendant asserted that the plaintiff’s petition for an order of protection should be dismissed on

the basis that “the parties had gone on only one lunch date” and were therefore “not engaged in a

‘dating relationship.’ ” Alison C., 343 Ill. App. 3d at 650.

¶ 16   Initially, we concluded that the term “dating relationship” was ambiguous. Alison C., 343

Ill. App. 3d at 651. Therefore, we looked beyond the Act’s language as written to discern the

legislative intent behind the ambiguous phrasing. Alison C., 343 Ill. App. 3d at 651-52. We took

guidance from Oriola, which “extensively examined what types of dating relationships are

encompassed by other states’ domestic violence protection statutes.” Alison C., 343 Ill. App. 3d at

652. We adopted the Oriola court’s view that a “ ‘dating relationship’ ” refers to a “ ‘serious

courtship.’ ” Alison C., 343 Ill. App. 3d at 652 (quoting Oriola, 100 Cal. Rptr. 2d at 832). We also

quoted the full 59-word definition of a “dating relationship” that defendant asks us to adopt here.

See Alison C., 343 Ill. App. 3d at 653. We held that “the Illinois legislature intended for a ‘dating

relationship’ under section 103(6) of the Act to refer to a serious courtship, like that discussed in

Oriola.” Alison C., 343 Ill. App. 3d at 653. Thus, we concluded that a single date did not create a

“dating relationship” under the Act. Alison C., 343 Ill. App. 3d at 653. However, we did not need

to rely on Oriola’s full definition of “dating relationship” to decide the appeal. The lack of




                                                -6-
2020 IL App (2d) 180473


evidence of any enduring courtship-like relationship was sufficient to require dismissal of the

petition.

¶ 17    In Young, which we decided two years after we decided Alison C., we addressed the

interpretation of a “dating relationship” as section 12-0.1 of the Code uses that term. In Young, the

alleged victim in a domestic violence prosecution testified that she and the defendant had a social

relationship but had been on only one date. The two, who were homeless, spent days in one

another’s company and sometimes slept in the same shelter. However, the victim denied that they

were in a dating relationship, and the State presented no evidence that the relationship was

characteristically sexual or romantic. We concluded that the two did not have a dating relationship.

We recognized that we had addressed a similar issue in Alison C. and approved its use of Oriola

as a source of guidance:

               “This court *** held [in Alison C.] that a ‘ “dating relationship” is a serious

        courtship,’ ‘a relationship that [is] more serious and intimate than casual.’ [Citation.] ***

        [W]here, as here, the evidence suggests that the relationship was serious and intimate but

        its focus—friendly or romantic—is unclear, we need to consider what constitutes a ‘serious

        courtship.’ *** [I]n Alison C., we adopted the reasoning of *** [Oriola], which looked to

        sociological studies to outline the practices of dating. Oriola used the term ‘courtship’ in a

        broad sense: ‘ “the unattached flirt, the engaged college seniors, the eighth-grade ‘steadies,’

        and the mismatched couple on a blind date are all engaged in courtship.” ’ [Citation.] The

        word ‘courtship,’ in this sense, encompasses most romantically oriented behavior outside

        marriage, whether or not the relationship is consummated. In this context[,] a ‘serious

        courtship’ is not limited to a relationship likely to lead to marriage. However, we think that




                                                 -7-
2020 IL App (2d) 180473


       it is clear that a ‘serious courtship’ must be, at a minimum, an established relationship with

       a significant romantic focus.” (Emphasis in original.) Young, 362 Ill. App. 3d at 851.

We thus held that the evidence did not establish that the defendant and the victim were in a dating

relationship. Young, 362 Ill. App. 3d at 852.

¶ 18   Our discussion in Young made clear that we were using the term “courtship” broadly and

not, for instance, to describe solely relationships in which marriage is the object. (More obviously,

we were not using “courtship,” as it is sometimes used, to specify what is intended to be a less

sexualized alternative to “dating.”) What we were not as clear about was the similarly broad sense

in which we were using the word “romantic,” which derived from our consideration of Oriola. In

Oriola, both parties took the position that the distinction between an ordinary social relationship

and a dating relationship is that one is “platonic” whereas the other is “romantic.” Oriola, 100 Cal.

Rptr. 2d at 830. The Oriola court, while recognizing that “romantic” relationships need not involve

sexual intimacy, nevertheless rejected “romantic” as a descriptor of a necessary characteristic of

dating relationships. Its concern was that that trial courts might construe the word too narrowly

and thus deny the protections of domestic violence laws to individuals in dating relationships

lacking a sexual component: “The amorous intentions or sexual expectations of the parties are

undoubtedly important characteristics of a ‘dating relationship,’ but the definition of such a

relationship cannot be made to depend on the past sexual intimacies of the parties or the nature of

such intimacies.” Oriola, 100 Cal. Rptr. 2d at 831. When the Oriola court picked its descriptor of

“dating relationship[s],” it instead used the term “amorous.” See Oriola, 100 Cal. Rptr. 2d at 832-

33. In Young, we did not adopt that term, which strikes us as even more likely than “romantic” to

be taken to necessarily imply a sexual relationship. Thus, we selected the term “romantic” to

distinguish dating relationships from platonic or purely social relationships, and not to distinguish



                                                -8-
2020 IL App (2d) 180473


them from purely sexual relationships. Therefore, under the rule in Young, to make a dating

relationship hinge on the presence of conventional markers of “romance,” such as gifts of flowers

or candlelight dinners, is as much a mistake as making it hinge on a showing of sexual intimacies.

¶ 19   In People v. Irvine, 379 Ill. App. 3d 116 (2008), a First District panel made what we deem

to be an appropriate use of the rule in Young and Alison C. In Irvine, the defendant and the victim

had dated for about six weeks and had engaged in a sexual relationship that continued “after the

official break up [sic] of the full relationship” until the date of the incident. Irvine, 379 Ill. App.

3d at 118. The court held that this evidence was sufficient to show that the two had a “dating

relationship” under the Code. The defendant asked the court to rely on our cases to conclude that

his relationship with the victim was not a “serious courtship.” Irvine, 379 Ill. App. 3d at 123. The

court rejected defendant’s argument, based in part on the ongoing sexual relationship between the

two:

       “We *** find that the relationship between [the victim] and the defendant qualifies as a

       serious courtship because they dated for six weeks and continued to have sexual intercourse

       up to and including the date of their altercation. *** When we consider the evidence in the

       light most favorable to the State, we hold that the evidence established that the defendant

       and [the victim’s] relationship was a ‘dating relationship’ because it was neither a casual

       acquaintanceship nor ordinary fraternization between two individuals in a business or

       social context.” Irvine, 379 Ill. App. 3d at 125.

¶ 20   Given our recognition of the difficulty of proving that two people have shared an

expectation of growth, which is just one element of the eight or so elements of Oriola’s elaborate

definition of a “dating relationship,” we will not adopt that definition as defendant would have us

do. Further, each of the additional elements in that definition compounds the difficulty of proving



                                                 -9-
2020 IL App (2d) 180473


the existence of a dating relationship. As we stated, the Oriola definition would require the State

to prove “a [(1)] social relationship between two individuals [(2)] who have or have had a

[(3)] reciprocally [(4)] amorous and [(5)] increasingly exclusive interest in one another, and

[(6)] shared expectation of the growth of that mutual interest, [(7)] that has endured for such a

length of time and [(8)] stimulated such frequent interactions that the relationship cannot be

deemed to have been casual.” Oriola, 100 Cal. Rptr. 2d at 832-33. Although we found the Oriola

court’s sociological discussion of dating valuable, its definition is more plausible as a description

of a model dating relationship than a workable statement of the minimum characteristics of such a

relationship. Therefore, when we said in Alison C. that a “ ‘dating relationship’ ” means “a serious

courtship, like that discussed in Oriola” (Alison C., 343 Ill. App. 3d at 653), we should be

understood as saying that the relationship falls within a range of relations that find their “ideal” in

the definition in Oriola. The point was to distinguish “serious courtships” from casual, nascent, or

potential relationships, such as that between the plaintiff and the defendant in Alison C.

¶ 21   Under the rule in Young, the State had to prove that defendant’s relationship with A.R. was

a “serious courtship”: “at a minimum, an established relationship with a significant romantic

focus.” Young, 362 Ill. App. 3d at 851. But “romantic” must be interpreted in the broad sense that

we intended, which encompasses relationships that are “romantic” in a conventional sense and

those that are mainly sexual. We need not address here whether we would deem a sexual

relationship without any element of companionship to be a “dating relationship.” Here, A.R.

testified that she and defendant spent time together watching movies, so a reasonable trier of fact

could find that companionship was an aspect of the relationship. Beyond that, we agree with

defendant that it does not make sense to deem a relationship to be a “dating relationship” unless a

degree of romantic reciprocity is present. If one party is merely the object of desire, then, even if



                                                - 10 -
2020 IL App (2d) 180473


a social relationship exists between the desired person and the desirous person, there is no dating

relationship.

¶ 22   On the other hand, contrary to the implications of Oriola, we do not require complete

reciprocity of interest. To disqualify a relationship in which, for example, one party is seeking sex

and the other a chocolate-and-flowers romance is to take too narrow a view. Ill-matched couples

may nevertheless be couples.

¶ 23   Applying these principles to this case and viewing the evidence in the light most favorable

to the State, we hold that defendant and A.R. were in “an established relationship with a significant

romantic focus.” Young, 362 Ill. App. 3d at 851. If, as defendant suggested, A.R. wanted a

“boyfriend” and he wanted sex, we deem that this mismatch of desires does not preclude their

having a dating relationship. Moreover, the jury was entitled to believe A.R.’s testimony that she

and defendant spent time together outside of their sexual relationship. According to A.R., the two

not only met to have sex but regularly ate together and watched movies at defendant’s house and

had done so “on and off” for about eight months before the incident. This relationship, as described

by A.R., was a “serious courtship” within the meaning of Young. We thus conclude that the

evidence was sufficient for a reasonable trier of fact to conclude that defendant was in a “dating

relationship” with A.R. within the meaning of section 12-0.1 of the Code.

¶ 24                                    III. CONCLUSION

¶ 25   For the reasons stated, we affirm the judgment of the circuit court of Stephenson County.

¶ 26   Affirmed.




                                               - 11 -
2020 IL App (2d) 180473



                                  No. 2-18-0473


 Cite as:                 People v. Allen, 2020 IL App (2d) 180473


 Decision Under Review:   Appeal from the Circuit Court of Stephenson County, No. 17-
                          CM-626; the Hon. James M. Hauser, Judge, presiding.


 Attorneys                James E. Chadd, Thomas A. Lilien, and Elena B. Penick, of
 for                      State Appellate Defender’s Office, of Elgin, for appellant.
 Appellant:


 Attorneys                Carl H. Larson, State’s Attorney, of Freeport (Patrick Delfino,
 for                      Edward R. Psenicka, and Victoria E. Jozef, of State’s
 Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       - 12 -